AO 245 B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                             Eastern District of North Carolina
                                                                                      )
              UNITED STATES OF AMERICA                                                )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                                 )
             OSVALDO FUENTEZ-BUENTELLO                                                )
                                                                                      )       Case Number: 7:20-CR-47-1-M
                                                                                      )       USM Number: 67432-056
                                                                                      )
                                                                                      )        Joel Merritt Wagoner
                                                                                      )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            1, 2, 3 of Indictment
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found gui lty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guil ty of these offenses:

Title & Section                    Nature of Offense                                                                         Offense Ended
21 U.S.C. § 846,                   Conspiracy to Distribute and Possession With Intent to Distribute 5 Kilograms or More     2/19/2020
21 U.S .C. § 841 (b )(1 )(A)       of Cocaine , 50 Grams or More of a Mixture and Substance Containing a Detectable Amount

                                   of Methamphetamine, and 28 Grams or More of Cocaine Base (Crack)



       The defendant is sentenced as prov ided in pages 2 through                   _ _9_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

~ Count(s)        4 of Indictment                               ~ is        Dare dismissed on the motion of the United States.
                -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid. Tf ordered to pay restitution,
the defenaant must notify the court and U nited States attorney of materi al changes in economic circumstances.

                                                                                     1/26/2021




                                                                                    Signature of Judge




                                                                                     RICHARD E. MYERS II, CHIEF UNITED STATES DISTRICT JUDGE
                                                                                    Name and Title of Judge




                                                                                    Date
                                                                                           I {z.a/.21


                          Case 7:20-cr-00047-M Document 62 Filed 01/26/21 Page 1 of 9
AO 2458 (Rev. 09/19)   Judgment in a Cri minal Case
                       Sheet IA
                                                                                                                         Judgment-Page _ _ _ of
DEFENDANT: OSVALDO FUENTEZ-BUENTELLO
CASE NUMBER: 7:20-CR-47-1-M

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                                                   Offense Ended        Count
21 U.S.C. § 841 (a)(1)            Possession With Intent to Distribute 50 Grams or More of a Mixture and Substance    2/19/2020            2
21 U.S.C. § 841(b)(1)(B)          Containing a Detectabl e Amount of Methamphetamine and a Quantity of Cocaine



18 U.S.C. § 924(c)(1)(A)          Possession of a Firearm in Furtherance of a Drug Trafficking Crime                  2/19/2020            3




                        Case 7:20-cr-00047-M Document 62 Filed 01/26/21 Page 2 of 9
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment -   Page   3   of   9
 DEFENDANT: OSVALDO FUENTEZ-BUE NTELLO
 CASE NUMBER: 7:20-CR-47-1-M

                                                               IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Pri sons to be imp risoned for a
 total term of:

 Counts 1 and 2: 88 months, to be served concurrently
 Count 3: 60 months, to be served consecutively , producing a total term of 148 months.



      ~ The court makes the fo llowing recommendations to the Bureau of Prisons:
        Placement at FC I Butner or facility close to family
        Substance abuse treatment
        Vocational tra ining/educational opportunities



      liZl   The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal fo r thi s di stri ct:
             D at    _________ 0                       a. m.    D p.m.       on

             D as notified by the United States Marshal.

      D The defendant shall surrender fo r service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notifi ed by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed th is j udgment as fo llows:




             Defendant delivered on                                                         to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of thi s judgment.



                                                                                                    UN ITED STATES MARS HAL



                                                                            By
                                                                                                 DEPUTY UN ITED STATES MARSHAL




                         Case 7:20-cr-00047-M Document 62 Filed 01/26/21 Page 3 of 9
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                        Judgment- Page _ _ _ of
DEFENDANT: OSVALDO FUENTEZ-BUENTELLO
CASE NUMBER: 7:20-CR-47-1-M
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 5 years on Counts 1, 2, and 3, all such terms to run concurrently




                                                       MANDATORY CONDITIONS
I.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               0 The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution . (check if applicable)
5.     !i1' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U. S.C. § 2090 I, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.




                           Case 7:20-cr-00047-M Document 62 Filed 01/26/21 Page 4 of 9
AO 245B (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Rel ease
                                                                                                 Judgment- Page   - - - - - of - - - - - - -
DEFENDANT: OSVALDO FUENTEZ-BUENTELLO
CASE NUMBER: 7:20-CR-47-1-M

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the fo llowing standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition .

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed .
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervisio n that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change .
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     [f you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
I 0.   You must not own, possess, or have access to a firearm , amm unition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction . The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision .



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions . For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts. gov.


Defendant's Signature                                                                                      Date
                                                                                                                  ------------




                          Case 7:20-cr-00047-M Document 62 Filed 01/26/21 Page 5 of 9
AO 245B (Rev. 09/19)   Judgment in a Cri minal Case
                       Sheet 3C - Superv ised Release
                                                                                            Judgment-Page   ___§__   of     9
DEFENDANT: OSVALDO FUENTEZ-BUENTELLO
CASE NUMBER: 7:20-CR-47-1-M

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information.




                         Case 7:20-cr-00047-M Document 62 Filed 01/26/21 Page 6 of 9
AO 245B (Rev. 09/ 19)   Judgment in a Cri minal Case
                        Sheet 3D - Superv ised Release
                                                                                           Judgment-Page   _ 7_   of   - ~ 9~ -
DEFENDANT: OSVALDO FUENTEZ-BUENTELLO
CASE NUMBER: 7:20-CR-47-1-M

                                           SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises, including any vehicle, to
 determine compliance with the conditions of this judgment.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.

 The drug testing condition required by 18 U.S.C. § 3608 is suspended based upon the court's determination
 that the defendant poses a low risk of future substance abuse.




                          Case 7:20-cr-00047-M Document 62 Filed 01/26/21 Page 7 of 9
AO 245B (Rev. 09/19)     Judgment in a Crim inal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                   Judgment -   Page - -"'--    of
 DEFENDAN T : OSVALDO FUENTEZ-BUENTELLO
 CASE NUMBER : 7:20-CR-47-1-M
                                                  CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary pena lties under the schedule of pay ments on Sheet 6.


                        Assessment                Restitution                        Fine                   AV AA Assessment*              JVTA Assessment**
 TOTALS               $ 300.00                $                               $ 7 ,000.00               $                              $



 D The determination ofresti tution is deferred until            -----
                                                                                       . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 D The defendant must make restitutio n (incl uding community restitution) to the fo llowing payees in the amo unt listed below.

        rf the defendant makes a partial pay ment, each payee shall receive an approximately proportioned p ay ment, un less specified otherwise in
        the priori ty order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all non federal victims must be pai d
        before the United States is paid.

 Name of Payee                                                      Total Loss***                       Restitution Ordered           Priority or Percentage




 TOTALS                                 $ _ _ _ _ _ _0
                                                     _._
                                                       00_                                  $ _ _ _ _ _ _ _0_.0_0_



 D       Restitutio n amount ordered pursuant to pl ea agreement $
                                                                                     - - - - - -- - - -
 D       The defendant must pay interest on restitution and a fin e of more than $2,500, unl ess the restitutio n or fin e is paid in full before the
         fi ftee nth day after the date of the judgment, pursuant to 18 U.S.C. § 36 12(t). All of the payment options on Sheet 6 may be subj ect
         to penalties fo r delinquency and default, pursuant to 18 U.S .C. § 36 12(g).

 liZl    The court determi ned that the defendant does not have the ability to pay interest and it is ordered that:

         liZl   the interest requirement is waived for the          liZl     fi ne     D restitution.
         D the interest requirement fo r the          D     fin e          D restitution is modified as fo llows :

 * Amy, Vicky, and Andy Child Pornography Victi m Assistance Act of 20 18, Pub. L. No. 11 5-299 .
 ** Justice for Victim s of Traffickin g Act of 201 5, Pub. L. No. 11 4-22 .
 *** Findings fo r the total amo unt of losses are required under Chapters I09A , 110, 1 I OA, and 11 3A of T itle 18 for offenses committed on
 or after Septe mber 13, 1994, but before Apri l 23 , 1996.




                            Case 7:20-cr-00047-M Document 62 Filed 01/26/21 Page 8 of 9
AO 245 B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                              Judgment- Page _.9..___ of          9
 DEFENDANT: OSVALDO FUENTEZ-BUENTELLO
 CASE NUMBER: 7:20-CR-47-1-M

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's abi lity to pay, payment of the total criminal monetary penalties is due as follows:

 A
        •      Lump sum payment of$                                 due immediately, balance due


               •    not later than                                      , or
               •    in accordance with
                                          •    C,
                                                     •       D,
                                                                   •     E, or    D F below; or
 B      •      Payment to begin immediately (may be combined with                • c,      D D,or      D F below); or

 C      D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D      D Payment in equal                               (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g. , months or years), to commence        _ _ __ _ (e .g., 30 or 60 days) after release from impri sonment to a
               tem1 of supervis ion; or

 E      D Payment during the term of supervised release will commence within _ _ _ __              (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant 's ability to pay at that time; or

 F      liZ]   Special instructions regarding the payment of criminal monetary penalties:
               The special assessment in the amount of $300.00 shall be due in fu ll immediately. Payment of
               the total fine shall be due in full immediately.



 Unless the court has express ly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All crimi nal monetary penalti es, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D      Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                     Joint and Several             Corresponding Payee,
        (including defendant number)                           Total Amount                       Amount                       if appropriate




 D      The defendant shall pay the cost of prosecution.

 D      The defendant shall pay the following court cost(s):

 i;zJ   The defendant shall forfeit the defendant's interest in the following property to the U nited States:
        The defendant shall forfeit to the United States the defendant's interest in the property specified in the Final Order
        of Forfeiture entered on December 8, 2020 DE #51 .

 Payments shall be a_pplied in the following order: (1) assessment, (2) restitution principal , (3) restitution interest, (4) AV AA assessment,
 (SJ fine principal , (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (I 0) costs, including cost of
 prosecution and court costs .




                           Case 7:20-cr-00047-M Document 62 Filed 01/26/21 Page 9 of 9
